Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 1 of 30



                        EXHIBIT A
                   Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 2 of 30
                  CUTLER
                  WILENSKY

                                                                                                         August 3 1 . 2020


            By Certified Mail
           Return, Receipt, Requested
           Mr. Edward Norcia
           122 Rebecca Drive
           Downington Pennsylvania 19335

                          Re:     Paul Wasgatt v. Allstate Insurance Company, et. al.
                                 Civil Action No. 2085cv00903A



          Dear Mr. Norcia,


                      Pursuant to Mass.R.Civ.P. 4 enclosed please find the following documents with regards to the above-
          referenced action:


                      •     Summons;


                   •        Civil Action Cover Sheet;


                  •         Tracking Order; and


                  •        Complaint and Request for Trial By Jury .

                  If you have any questions, please do not hesitate to contact us at (617) 232-7500.

                                                                                   Sincerely,
                                                                                   CUTLER & WILENSKY LLP
                                                                                            v




                                                                                   Robin Quinn
                                                                                   Senior Paralegal


     rq
     enclosures




NSELLORS AT LAW

ER & WILENSKY, LLP • 460 TOTTEN POND ROAD, SUITE 410 • WALTHAM, MASSACHUSETTS 02451

IE 617.232.75 00 • FAX 617.232.7560 • WWW.CUTLERLEGAL.COM
                    Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 3 of 30
                                                           CIVIL DOCKET NO.
                                                                                    Trial Court of Massachusetts
                    Summons
                                                                                    The Superior Court                         #
 CASE NAME:                                                                            Dennis    P.    McManus        Clerk of Cou-j


                                                                                              Worcester                    County

      Paul Wasgatt                                                                   COUFIT NAME & ADDRESS

                                                             Plaintiffs)
                                                                                       Worcester       Superior     Court
                                        VS.

      Allstate      Insurance      Company,                                            225 Main SCreett
      Glenn T.      Shapiro,                                                           Worcester, MA. 01608

      Scott    Blume,
      Edward Norcia                                        Defendant(s)




              THIS SUMMONS IS DIRECTED TO              Edward Nnrria                                  (Defendant's name)




                                                                                                               Compla nt filed
                                                       started a lawsuit against you. A copy of the Plaintiffs
  You are being sued. The Plaintiff(s) named above has

                                                            complaint has been filed in the Worcester            Superior Court.
   against you is attached to this summons and the original

                                   YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.



                                                      20 days.                                                                            I
 1 You must respond to this lawsuit in writing within
                                                                                                                                      t
                                                                    you and award the Plaintiff everything asked for ir the complain
 If you do not respond, the court may decide the case against
                                                                                                                                    to
                                                                     You must respond to this lawsuit in writing even if you expect
 You will also lose the opportunity to tell your side of the story.
                                                                  to respond, you may request an extension of time in writing
 resolve this matter with the Plaintiff. If you need more time

from the Court


2. How to Respond.
                                                                with the court and mail a copy to the Plaintiffs Attorney or the
To respond to this lawsuit, you must file a written to response

Plaintiff, if unrepresented). You can do this by:
                                                                             Civil Business, Worcester SuperiorCcurt
         a) Filing your signed original response with the Clerk's Office for
                                                              (address)          , by mail or in person AND
225 Main Street, Worcester, MA 01608
                                                                                  Plaintiff at the following acd "ess:
     b) Delivering or mailing a copy of your response to the Plaintiffs Attorney/
Timothy K.        Cutler,     Esq.,     CUTLER & WILENSKY LLP
460 Totten Pond Road, Suite 410, Waltham, MA 02451
3. What to Include in Your Response.
                                                                                          you agree or disagree v/iih the fact(s'
An "Answer" is one type of response to a Complaint. Your Answer must state whether
                                                                                e defenses, must be stated in your Answer or
alleged in each paragraph of the Complaint. Some defenses, called affirmativ
                                                                                   Plaintiff (referred to as counterclaims) that
you may lose your right to use them in court. If you have any claims against the
                                                                                           include those claims in your Answer
are based on the same facts or transaction described in the Complaint, then you must
                                                                                   this lawsuit. If you want to have your case
Otherwise, you may lose your right to sue the Plaintiff about anything related to
                                                                                             10 days after sending your Answer
   heard by a jury, you must specifically request a jury trial in your court no more than
                                           Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 4 of 30




3 (cont). You can also respond to a Complaint by filing a "Motion to Dismiss," if you believe that the complaint is legally

invalid or legally insufficient. A Motion to Dismiss must be based on one of the legal deficiencies or reasons listed under

Mass. R. Civ. P. 12 If you are filing a Motion to Dismiss, you must also comply with the filing procedures fcr "Civil Motions

described in the rules of the Court in which the complaint was filed, available at:

                                                      www.mass.gov/courts/case-leoal-res/rules_of_court


4. Legal Assistance.

You may wish to get legal help from a lawyer. If you cannot get legal help, some basic information for people v/ho represent

themselves is available at www.mass.gov/courts/selfhelp.


5. Required Information on All Filings:

The "civil docket number" appearing at the top of this notice is the case number assigned to this case and rust appear on the

front of your Answer or Motion to Dismiss. You should refer to yourself as the "Defendant."


          Witness Hon.       Judijh'fabi/fcant  —
                                                                      , Chief Justice on August 31                                         . 20^0_ . (Seal)
                                                        w
          Clerk-Magistrate                                    \ ;\
                                                • y

                                                       rir
 Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the summons before it is served on the Defendant.
                             Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 5 of 30

                                                                   DOCKET NUMBER
            CIVIL TRACKING ORDER
                                                                                           Trial Court of Massachusetts
                  (STANDING ORDER 1-88)                            2085CV00903 f\-         The Superior Court                             M
                                                                                                                                                 .




CASE NAME
                                                                                            Dennis P. McManus, Clerk of Courts
      Wasgatt. Paul vs. Allstate Insurance Company et al


TO                                                                                         COURT NAME & ADDRESS
       Timothy Kendrick Cutler, Esq.
                                                                                            Worcester County Superior Court
       CUTLER & WILENSKY LLP
                                                                                            225 Main Street
       460 T otten Pond Rd
                                                                                            Worcester, MA 01608
       Suite 410
       Waltham, MA 02451



                                                               TRACKING ORDER - F - Fast Track
                    You are hereby notified that this case is on the track referenced above as per Superior Court Standing

     Order 1 -88. The order requires that the various stages of litigation described below must be completed not later

      than the deadlines indicated.



                      STAGES OF LITIGATION                                                       DEADLINE



                                                                                       SERVED BY        FILED BY            HEARD BY


        Service of process made and return filed with the Court                                        11/16/2020


        Response to the complaint filed (also see MRCP 12)                                             12/15/2020


        All motions under MRCP 12, 19, and 20                                          12/15/2020      01/14/2021           02/15/2021


        All motions under MRCP 15                                                       12/15/2020     01/14/2021           02/1 5/2021

        All discovery requests and depositions served and non-expert
                                                                                        06/14/2021
        depositions completed


        All motions under MRCP 56                                                       07/13/2021     08/12/2021


         Final pre-trial conference held and/or firm trial date set
                                                                                                                            12/10/2021


         Case shall be resolved and judgment shall issue by
                                                                                                                          08/17/2022




       The final pre-trial deadline is not the scheduled date of the conference You will be notified of that date at a later time

       Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

       This case is assigned to




      DATE ISSUED
                                            ASSISTANT CLERK
                                                                                                                  PHONE

           08/18/2020                          Cheryl Riddle                                                         (508)831-2358
     DatefTim® Pnnted 08-18-2020 12 58 28
                                                                                                                                       SCV026' 34-20 'S
                                                                                                                                                                                       1
                          Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 6 of 30

                                                                 DOCKET" NUMBE'
                                                                                                                       Trial Court of Massachusetts
        CIVIL ACTION COVER SHEET
                                                                                                                       The Superior Court
                                                                                                                                                                                m
PUUNTlPPlSt
                                                                                                                COUNTV

ADORESS                22 " sm Street vVorcestir M*                                                                              »Vorcester

                                                                                      DEPENDANTS'          Ai'itntc na.iisiic*         G»ern T Sh«p'" Scot! 3k ie en* Ert~an: to- \n




ATTORNEY               ~ n>ot*y K Cotfcjr


 AnHRFSS                C-T^£p 4 A1LENSKV
                                                                                       ODR«=SS

 *60 Totter ap-x: -roec Surtt *<C. AbTwt" n-4a C?*5




 85C                    *361 ?4


                                                       TYPE OF ACTION AND TRACK DESIGNATOR (sec reverse side)
                CODE NO.                          TYPE OF ACTION (specify)              TRACK             HAS A JURY CLAIM BEEN MADE?
          404                               Employment Contract
                                                                                                           X yes         NO

       "11 "Other" please describe


                 Is there a ctalm under G.L. c 93A?
                                                                                                    Is this a class action under Mass. R. Civ. P 23?
                      YES           X NO                                                                  Q YES             _X NO
                                                          STATEMENT OF DAMAGES PURSUANT TQ G.L. c. 212 § 3A

  The 'ollowing is a 'ul itemized anc detailed statement of the facts
                                                                      on wnich the undersigned piamtiff or plamtifs coursei relies to
                                                                                                                                      determine money damages
  i-or this form, disregard double or treole damage claims indicate
                                                                     single damaaes only


                                                                                    TORT CLAIMS
                                                                        (attacr additional sheets as necessary i
  A. Oocumented medical expenses to date
                 1 ~ota hospital expenses—
                 2. ~ota! doctor expenses                                                                                                                        %
                 3. "otai chiropractic expenses
                                                                                                                                                                 s.
                                                                         RECEIVED
                 4 "otai physical therapy expenses
                 5 "otal aire- expenses (oesenbe below >     ,                                                                                                   s.
                                                                                                                                                                 s
                                                                                                                                              Subtotal (A):      S.
   E Documented lost -wages and compensation to date
  IC Documented property damages to date
                                                                  .                 AUG 17 2020                                                                  1
   D Reasonably anticipated hjtjre mecical and hospital expenses
                                                                 .
   E Reasonably anticipated ost wages                                       CLERK OF COURTS                                                                      1
   F Other aoc-mented terns of damages describe oetow.                    WORCESTER COUNTY                                                                       s



   G Br etly desenbe pfamtiffs njuny including the nature and
                                                              extent of mjurv:



                                                                                                                                                TOTAL iA-F):$



   I
           ,                                                          (attach additional sheets as necessarv)
               T"»s action nciuces a claim nvolwng collection of a debt incur-ed pursuant tc a revolving
       Provide a aetailec aescnouc- of daimisi                                                           credit agreement Mass. R. Cv => 3 i.a.

        Mlsciassification as an inoenpendent contractor tenmiratior                                                                                  TOTAL: J           v.
                                                                    in vioiabopnf
                                                                                          c poncy   breach of tor tract

        Signature of Attorney! Unrepresented Plaintiff: X

       RELATED ACTIONS: Please provide the case number 'case name                                               Date  14'87C2C
                                                                  and bounty of ary related actions pencing r the S„Ch- • • " .
                                                                                                                                |




                                                       CERTIFICATION PURSUANT TO SJC RULE 1:18
        i hereby oetiFy >ha' -ave ccmplied with requirements of Rule
                                                                         5 of 'he Sup-erne j „diaal Colt- Uniform R es
        Rule    18i -equinng that I provide my clients with information aoout court-conne                                   -isc-
                                                                                          ctec dispute                                                 a
         advartages anc disadvantages of the various methods of dispute                                resolution services anc
                                                                             resolution

        Signature of Attorney of Record               X
                 Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 7 of 30

                                                                                         a copy
                             COMMONWEALTH OF MASSACHUSETTS

     WORCESTER, ss                                       SUPERIOR COURT DEPARTMENT


     PAUL WASGATT, and individual.
          Plaintiff,


     v.




     ALLSTATE INSURANCE COMPANY, an                              RECEIVED
     Illinois Corporation; GLENN T. SHAPIRO,
     individually, SCOTT BLUME, individually;                           AUG 17 2020
     and EDWARD NORCIA, individually.
          Defendants.                                             CLERK OF COURTS
                                                                 WORCESTER COUNTY


               COMPLAINT AND REQUEST FOR TRIAL BY JURY

                                  PREFATORY ALLEGATIONS

1.           Plaintiff Paul Wasgatt (''Mr. Wasgatt") is an individual residing at 23 Fiske Street,
             Worcester, Massachusetts


2.           Defendant Allstate Insurance Company ("Allstate") is an Illinois corporation with a place
             of business located in Sturbridge, Massachusetts.


3.           Defendant Glenn T. Shapiro ("Mr. Shapiro") is an individual residing at 375 Greenhill
             Road, Longmeadow, Massachusetts and is the President of Allstate.


4.           Defendant Scott Blume ("Mr. Blume") is an individual with an address at 198 Charlton
             Road, Sturbridge, Massachusetts and is a Territory Sales Manager at Allstate, responsible
             for overseeing and managing Exclusive Agents, including the Plaintiff.


5.           Defendant Edward Norcia ("Mr. Norcia") is an individual residing on Rebecca Drive,
             Downington, Pennsylvania and is a Sales and Recruiting Leader Northeast Region at
             Allstate, responsible for overseeing and managing Exclusive Agents, including the
             Plaintiff.


6.           Defendants Mr Blume, Mr. Shapiro and Mr. Norcia were, at all relevant times alleged
             herein, officers and agents of Allstate having management responsibilities for Allstate ar.c ,
             are personally liable for the wrongdoings alleged here in accordance with Chapter U9|
             section 148B of the Massachusetts General Laws.


7.           Allstate, Mr. Blume, Mr. Shapiro and Mr. Norcia are collectively referred to
             "Allstate" or "Defendants".
Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 8 of 30




r
                                               BACKGROUND

                                                                                              ed services, to
                Allstate is in the business of selling insurance products, along withlthrelat
                                                                                         of Mas  sachusetts.
                                                                     the Com mon wea
                consumers throu
                                  ghout the United States, including
                                                      ia were officers and/or agents ofng,   Allstate involved
                Mr. Blume, Mr. Shapiro and Mr. Norc
                                                  were directly involved in    the over seei     managing and
                in the management of Allstate and
                                              misc lass ifica tion of its Excl usiv e Age nts as independent
                promulgating the use of and
                                           Plaintiff.
                contractors, including the
                                                                                             the performance ot
                                                      superv ised Plaintiff with respect to
                Mr. Blume and Mr. Norcia directly                          ate required that Plai ntiff participate
 10.
                                                        at Allstate. Allst
                Plaintiff s duties and responsibilities                                   and  procedures. They
                                                          plied with Allstate's policies
                in Allstate's required training and com had a significant and controlling say in whether or
                                                       and
                 tracked the performance of Plaintiff                                        ntiff when they felt
                                                     from Allstate. They disciplined Plai
                 not Plaintiff was to be terminated             comport with the corp orat e cultural of Allstate.
                                                   vior did not
                 that Plaintiff s attitude and beha
                                                                               President since March 2016)
                                                e January 2018, Executive Vice
    II.          Mr. Shapiro as President (sinc                  ate, including the decision
                                                                                              to continue to
                                              operations of Allst
                 oversees the entirety of the                                 pendent contractors. Mr. Sha
                                                                                                           piro
                                               nts in Massachusetts as inde
                 misclassify its Exclusive Age                         struc ture d and whether or not to use
                                                  ate's work forc e is
                 has the final say in how Allst                             aps the most important
                                                                          perh
                                                                                                      aspect of
                                           to carry out the core and
                  independent contractors                                   ucts.
                                             is to sell its insu rance prod
                  Allstate's business, which
                                                                                                     two issues:
                                                                           Mr. Shapiro regarding
                                                   communications with
    12.           Mr. Wasgatt had repeated                                 the Com  mon wealth of Massachuset
                                                                                                                ts
                                                                   laws of
                                               al comply with the
                  Allstate's failure and refus                                     ns that it wou ld  be offering
                                                                         esentatio
                                                Allstate's unfilled repr
                  governing insurance and                                             Massachusetts.
                                                                 located within
                                           ucts to the consumers
                  additional insurance prod
                                                                                          the Commonwealth of
                                                                   insurance products in
                                          commenced selling its
     13.           In about 2012 Allstate                                        of Mas sach usetts that went into
                                                                        the laws
                                             the significant change in
                   Massachusetts. Ignoring                              e through Exclusiv Age
                                                                                            e      nts, which are
                                            decide to sell its insuranc
                   effect in 2004, Allstate                                           lassifted as independen
                                                                                         misc
                                                                                                                  t
                                                  that    Allstate   has   illegally
                   fundamentally    employees                                              of Massachusetts and
                                                                   of the Commonwealth
                                            comply with the laws
                   contractors, rather than                              had prop erly clas sified as employees.
                                              those agents that Allstate
                   sell its insurance through
                                                                                              lieu of employees
                                                                       pendent contractors in
                                             expansion and use of inde
       14.          Mr. Shapiro oversaw the                                              atel y  responsible for
                                            insurance policies. Mr. Shapiro was ultim
                    to exclusively sell its                                              sachusetts prohibiting
                                                                           wealth of Mas
                                                 te the laws of the Common
                    deciding to ignore and viola                             t contractors, an act
                                                                                                                 that   the
                                                                       penden
                                                  employees as inde
                    the misclassification of                                              fraud.
                                                                            of insurance
                                               eral has called to be a form
                    Massachusetts Attorney Gen
                                                                                                              laws   of the
                                                               relevant    ttmes   the    misclassification
                                    has   known     at   all
          15.       Mr.   Shapiro
                                                                            Claims Officer & EVP -
                           wea lth of Mas sachuset ts having been the Chief                     ton,
                    Common                                             Inc headquartered in Bos
                                                                            Group.
                                    Insurance at        Liberty Mutual
                    Commercial
          Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 9 of 30


A
A

             Massachusetts, as well as holding high level posts within insurance companies in the
             Boston area prior thereto.


    16.     The purpose of Allstate, as lead by Mr. Shapiro, in misclassifying its employee insurance
            agents in Massachusetts as independent contractors was to gain an economic advantage
            over its competitors, which was achieved by avoiding paying Massachusetts payroll taxes,
             worker's compensation and purchasing unemployment insurance, all of which a legitimate
             employer doing business in and complying with the laws of the Commonwealth would pay
             for and purchase. Mr. Shapiro sought to increase his company's bottom line by defrauding
             the Commonwealth of Massachusetts while placing its Exclusive Agents at a grave
             financial risk.


    17.      Mr. Wasgatt was an Allstate Exclusive Agent who was terminated by Allstate on May 22,
             2020 for an undefined cause.


    18.      During the entirety of his employment with Allstate, Mr. Wasgatt was misclassified by
             Allstate as an independent contractor.


    19.      On May 22, 2020, Mr. Wasgatt filed a complaint with the Massachusetts Attorney General
             against Allstate for misclassifying him as independent contractor and a right to sue letter
             has been issued.


    20.      Historically, Allstate's business model has been to sell its policies through employee agents
             situated in retail stores such as Sears and in Allstate-owned sales offices. Then Allstate's
             business model migrated to the Neighborhood Office Agent program, which consisted of
             local offices manned and run by Allstate employees. Allstate later shifted to its Exclusive
             Agency program, which at first primarily consisted of employees and Call Centers manned
             by Allstate employees.


    21.      Allstate's employees whether working out of a Sears' store, an Allstate-owned sales office,
             a Neighborhood Office, Call Centers or as an Exclusive Agent, were all performing the
             same core Allstate business function -- exclusively selling Allstate's insurance products
             and serv icing Allstate's customers.


    22.      In its never-ending search for ways to optimize financial returns, which entailed the
             shedding of costs and overhead. Allstate converted all of its Exclusive Agents from the
             status as employees to independent contractors, while simultaneously maintaining
             employee salespersons in its Call Centers. This misclassification of its Exclusive Agents
             working in the marketing, sales and customer service portion of its business relieved
             Allstate of the financial burden of payroll taxes, benefits, and the costs of unemployment
             insurance and worker's compensation insurance; thus, defrauding the Commonwealth of
             tax dollars while denying its employees basic financial protections.


    23.      The misclassification of its Exclusive Agents as independent contractors is a direct
             violation of the Massachusetts statutory prohibitions against classifying employees as
             independent contractors.
            Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 10 of 30




      24.       Exclusive Agents are also referred to as captive agents in that they may only work for a
               single insurance carrier, only selling that carrier's products and servicing its clients.


      25.      As a captive agent, Plaintiff could only sell Allstate insurance products and services and
               could not work for or with any other insurance carriers, unless otherwise specifically
               permitted to do so by Allstate.


  26.          Plaintiff was required to work certain hours.      He was required to work from specific
               locations set and restricted by Allstate.


  2"7.         Allstate oversaw through policies and direct intervention the hiring and firing of Plaintiff s
              employees.


  28.         Plaintiff was required only to use Allstate approved advertising materials.


  29.         All payments received from customers went into financial accounts solely controlled and
              managed by Allstate.


 30.          Insurance agents are an integral part of the Allstate's business and without insurance agents
              there would be no Allstate. Plaintiffs performance was thus unique to Allstate.


 31.          As a captive agent. Plaintiff was required to hold himself out as an agent of Allstate and to
              actively and only promote Allstate's products; and not to promote or sell the policies of
              any other carrier.


 32.         As a captive agent, Plaintiff was required to attend mandatory training to learn the internal
             policies and procedures of Allstate and how to sell Allstate insurance products and services,
             as well as to conform to the practices and procedures of Allstate -- the same any as other
             employee would be required to do by their employer.

33.          The mandated training was in large part to train captive agents on the fundamentals on how
             to sell insurance and what to do as an insurance agent. Allstate took and continues to take
             individuals with no significant insurance experience and then train them to be Allstate
             insurance agents, exclusive to Allstate.

34.          Prior to and leading up to his wrongful termination by Allstate on May 22, 2020, Mr
             Wasgatt tiled a number of complaints with the Massachusetts Department of Insurance
             regarding Allstate's deceptive insurance practices.


35.          These   complaints    concerned     Allstate's   engagement    in   illegal   practices   in   the
             Commonwealth of Massachusetts, practices that directly harmed consumers of insurance
            policies, particularly auto policies.




                                                       4
          Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 11 of 30




/   36.




    37.
           On numerous occasions, while working for Allstate, Mr. Wasgatt was directed




          Grande, Scott Schrum.   David Schwartzer   , Doug   Lojko,  Mr. Norcia,
                                                                                       by Allstate

           to take actions with respect Allstate 's customers that were in violation of the
           laws of Massachusetts.



                                                                                   Frederick
                                                                                            insurance




          Mr. W asgatt notified his superiors at Allstate of these illegal actions -- Mr. Blume,
                                                                                                 Andrew
                                                                                             Owens,
                                                                                      Syrotchen,
                                                                                                     Hall
                                                                                                   Shawn
          Crowder. James     Flynn,   Kymberly    Terry,   Laurie   Landeen.    Sara
                                                                                            and the entire
          Rogerson, Stephen Roberto, David Prentergast, Tammy Shaulis, Mr. Shapiro
                                                                                            actions,
          RMBC Staff. Rather than correct or even address Allstate's illegal activities and
                   directed Mr. Wasgatt to ignore the laws of the Commonw     ealth   Massachus  etts
          Allstate
          intended to protect financial and other rights of Massachusetts consumers.


38.       These illegal activities and actions are endemic to a culture created and nurtured by
          Allstate's leadership, starting at the top with Mr. Shapiro and then permeating throughout
          the company. A corporate culture that not only ignores, but openly distained, laws
          designed to protect consumers (its customers) and workers (its employees). All in the
          interest of higher returns and increased stock values.


39.       Mr. Wasgatt refused to engage in the illegal insurance practices as instructed and directed
          by Allstate.


40.       When Mr. Wasgatt notified Allstate of and requested that Allstate abandon its illegal
          insurance practices, he was ignored and Allstate continued to engage in its illegal activities
          unabated.      Mr. Wasgatt was thus left with no choice but to notify the Department of
          Insurance, which in turn directed Allstate to cease and desist from continuing to engage in
          illegal insurance practices.


41.       The following are the complaints lodged by Mr. Wasgatt regarding Allstate's illegal
          issuance practices with the Massachusetts Department of Insurance regarding Allstate's
          illegal insurance practices:


             •   Allstate issued cancelation of policies falsely and illegally listing the reason for the
                 cancelation as being that the insured already had a current auto policy. That is not
                 a valid reason under Massachusetts law tor a cancelation.

             •   Allstate refused to change the driver's classification of a driver during the policy
                 period. Massachusetts regulations require that driver classification be done based
                 on the date upon which the classification change occurs, not the policy renewal
                 date.


             •   Allstate illegally added drivers to auto insurance policies without the insureds
                 permission or consent, which is a violation of the laws of Massachusetts.

             •   Allstate used third party information to determine fault in accidents and refused to
                 abide by and ignored the official record of the Registry of Motor Vehicles as
                 required by Massachusetts taw
         Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 12 of 30




           •     Allstate held that accidents that the insured was not at fault were to be used in the
                 calculation ot renewal premiums. Allstate wrongly considered accidents in which
                 the insured was not at fault to be chargeable as an at fault accident and illegally
                 charged the insured additional premium upon the renewal of their policies until
                 Allstate received payment in subrogation.


           •     Allstate charged customers late fees of $25.00 on policies canceled by 2A on the
                 renewal date. Violating Massachusetts taws.


42.    The complaints filed by Mr. Wasgatt both with the Massachusetts Department of Insurance
       and Allstate itself were to protect the public at large from the illegal and predatory
       insurance practices engaged in by Allstate.

43.    On May 22, 2020, Allstate terminated Mr. Wasgatt because he refused to follow Allstate s
       directives to engage in illegal and predatory insurance practices and because he had brought
       these illegal and predatory practices to the attention of Allstate's management and then
       subsequently filed complaints with the Massachusetts Department ot Insurance.              As
       confirmed by the Massachusetts Department of Insurance, Allstate was, as pointed out by
       Mr. Wasgatt, in fact engaging in illegal insurance practices in violation the laws ot the
       Commonwealth of Massachusetts and was financially harming and violating the rights of
       its customers throughout the Commonwealth.


44.    Allstate had entered into a written agreement with Mr. Wasgatt that provided that upon the
       termination of Mr. Wasgatt he was entitled to a termination payment.


45.    The termination payment was again referenced in his termination letter of May 22, 2020.

46.    Subsequent to his termination, Mr. Wasgatt was sent a spreadsheet with the calculations of
       his termination payment. The spreadsheet provided that his termination payment was to
       be Two Hundred Ninety-Eight Thousand, Two Hundred Forty-Eight Dollars and Eighteen
      ($298,248. 18) Cents.


47.   In breach of the parties' agreement, Allstate failed and refused to make this termination
      payment.



                                   CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                       Misclassification As An Independent Contractor
                            Chapters 149, §1488; 151. 152 & 628
                                    ( Against All Defendants)


8.    Plaintiff repeats and re-alleges each and every allegation set forth in this Complaint as
      though each were separately and specifically set forth herein.




                                                6
     Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 13 of 30

     In 2004, the Massachusetts legislature am
                                                 ended the independent contractor statute, Chapte
     149, section 148D,
                          making the statute one of the most, if not the most, stringent in th
     Nation.

     The statute reflects a strong public policy disfavoring the classification of those providing
     services to another as independent contractors.


.    The Massachusetts Attorney General has rendered an advisory opinion stating that "'[t]h«
     need for proper classification of individuals in the workplace is of paramount importance
     to the Commonwealth."


     The Attorney General further stated in its advisory opinion:


         Entities that misclassify individuals are in many cases committing insurance
         fraud and deprive individuals of many protections and benefits, both public
         and private, that employees enjoy. Misclassified individuals are often left
         without unemployment insurance and worker's compensation benefits. In
         addition, misclassified individuals do not have access to employer-provided
         health care and may be paid reduced wages or cash as wage payments, [emph.
         added].


      Under the Massachusetts' independent contractor statute, an individual performing an
      service is presumed to be an employee. This presumption may only be rebutted by th
      establishment of all three (3) conditions of the independent contractor test set forth in th
      statute. Allstate cannot establish all three (3) conditions to overcome the presumption. U
      alone any single condition, showing that Plaintiff was improperly classified as independer
      contractors.



4.    Plaintiff as an Exclusive Agent is a captive agent of Allstate and he could only sell an
      service Allstate products and clients.      Allstate, however, has a separate group c
      salespersons  who work  in its Call Centers who  are classified as employees.


     Allstate over time has converted its employee Exclusive Agents to independent contractor
     continuing to perform the same functions and duties for Allstate as had been performed b
     the Exclusive Agents when they had previously been classified as employees.


5.   Concurrently, Allstate has maintained its Call Center sale's force as employees.

7.   Allstate's independent contractor Exclusive Agents and its employee Call Cent*
     salespersons perform overlapping sale functions core to the business of Allstate.


3.   The services performed for and the tasks earned out by Plaintiff on behalf of Ailsta
     include marketing Allstate insurance products in accordance with Allstate's guidelines ar
     under its direct oversight, identifying potential customers for Alistate, being the face <
     Allstate to Allstate's customers, servicing Allstate clients, customer service, payment




                                               7
          Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 14 of 30


/           transfers of vehicles on and ott policies, correction of lienholders and mortgagee's
            numerous policies, the processing of payments and the facilitation of Registry Documents.
                                                                                                         on




    59.     When Plaintiff received a claim from an insured, he was discouraged by Allstate from
            helping or otherwise assisting the insured with claims.       Mr. Wasgatt was specifically
            directed by his superiors at Allstate that the providing of such advice to customers would
            not be looked upon in a favorable light by Allstate corporate.     Mr. Wasgatt was told that
            he worked for the company (Allstate) and he should be looking out for the company's
            (Allstate's) best interests, not the insureds.   Plaintiff was directed by Allstate never to
            suggest that an insured contact legal representation for a bodily injury or liability claim.
            Like any other employees, his fidelity was to be solely to Allstate and he was to only serve
            the needs and wishes of his employer, Allstate -- he was not to act independently or to
             conduct himself as independent professional.


    60.      A significant percent of all insurance policies sold in the Commonwealth of Massachusetts
             by Allstate are sold through its Exclusive Agents and the remainder are sold through its
             employee agents working at its Call Centers.


    61.      Plaintiff was fully integrated into Allstate's corporate structure and the transitioning of
             Allstate Exclusive Agents to independent contractors was a planned corporate restructuring
             designed in part to enhance the distribution of Allstate insurance products while decreasing
             overhead costs by avoiding the payment of taxes, employee benefits, workers
             compensation and other costs associated with paving an agent as an employee. While at
             the same time shifting costs onto the independent contractor Exclusive Agents, costs that
             had previously been borne by Allstate as an employer.

     62.     Rather than use independent agents under the "American Rule" that are free to sell the
             products of any carrier, Allstate converted its existing employees to independent
             contractors precluding these converted Exclusive Agents from running their agencies as
             independent professionals.


     63.     Plaintiff was not free from control and direction in connection of his performance for
             Allstate.


     64.     As Exclusive and captive agents, Allstate directed Plaintiff on how he was to perform,
             including the hours to work, set performance standards, controlled how he advertised his
             agency, how to interact with customers, who he could hire and fire, and the Plaintiff could
             only purchase E&O insurance from Allstate.

    65.      Plaintiff was mandated to exclusively work for Allstate and not to work for, provide
             services to or sell the products of any other insurance earner.


    66.      Plaintiff was only permitted to serv ice Allstate's actual and prospective clients.   Plaintiff
             was required to market his agency as an exclusive Allstate agency and Allstate controlled
             the content of the Plaintiffs marketing materials.




                                                      8
           Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 15 of 30




/           All banking accounts in which custo
                                                   mer payments were depostted were
                                                                                      controlled by
                                                                                     contr olled by
                                                       mer payments in bank accounts
            .Allstate. Plaintiff did not deposit custo
                                                                                      nts under the
                                                  customers were placed in bank accou
            Plaintiff, but rather all payments by
            control of Allstate.

                                                                                              te agent.
                                                     atory training to be an Exclusive Allsta
    68.     Plaintiff was required to attend mand
                                                                                            and Allstate
                                                     to work and operate his captive agency
            Allstate designated where Plaintiff was
                                                 ce.
            closely tracked Plaintiff s performan

                                                                                               as Exclusive
                                                      tiff to attend as part of being employed
    69.     The training that Allstate required Plain
                                                                                     oyed Exclu sive Agents
                                                  Plaintiff and other newly empl
            Agent primarily focused on teaching
                                                   nce and be an insurance agent.
            the fundamentals on how to sell insura

                                                         it would insure or not and Plaintiff had no
    70.     Allstate ultimately decided which customer
                                                           could insure and had to strictly adhere to
            control, let alone say or input, into who they                                    ved by
                                                            es on policies had to be appro
            Allstate's decisions and directives. All chang
                                                    Agen ts  had no authority to make exceptions for
            Allstate's RAtBC Call Center. Exclusive
                                                            es where overseen and approved by the
            individual insureds. All changes made to polici
             Allstate's management staff.

                                                         Plaintiff.
    71.      Allstate closely tracked the performance of
                                                                urces Department, the same as Allstate's
     72.     Plaintiff was overseen by Allstate's Human Reso
                                                                  yees of Allstate.
             Call Center salespersons and all of the other emplo
                                                                  not performed outside the usual course
     73.     The services rendered by Plaintiff to .Allstate were                 te's insurance business.
                                                               ntal to the Allsta
             of Allstate's business and were not merely incide
                                        red by Plain tiff were a necessary and core part of, and fully
             Rather, the services rende
                                                            tions.
             integrated into, Allstate's business and opera
                                                                                                           s
                                                             tiff worked in Allstate branded agency office
     74.     As a captive agent exclusive to Allstate. Plain
                                                         cts and services.
             exclusively selling Allstate insurance produ
                                                                                              by w hich
                                                          te's business and the primary means
     75.     Plaintiff was a core component of Allsta
                                                        its customers.
             Allstate sold its products and services to
                                                                                                  deemed
                                                       tiff as an Exclusive Agent of Allstate was
     76.     All of the information obtained by Plain
                                                          information  of Allsta te.
             by Allstate to be the confidential business
                                                                                                 of insurance
                                                        mers for the purpose of selling policies
     77.     Plaintiff interacted with Allstate's custo                                 te's business model.
                                                      needs, an integral part of Allsta
             for Allstate and to service the customer
                                                                                            or business in
                                                      lished trade, occupation, profession
     78.     Plaintiff was not an independently estab                                      sively sold its
                                                                                      exclu
                                                   fn fact, Allstate has historically
             that he was exclusive to Allstate,
                                                                            her they be retail outlets.
             insurance products through     its employee salespersons, whet
                                                                                       Center
                                                as Exclusive Agents or current!'. Call
             Neighborhood Office Agent program,


                                                       9
         Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 16 of 30



                                                                 l that had at one time been in
        salespersons.  Allstate transformed a business mode
                                                                                    ing its employee
                                            directly violated the law by reclassify
        compliance with the law to one that
        sales agents to independent contractors.
                                                                                                   dures
                                                      was required to abide by the rules and proce
 7g     Allstate has strict directives that Plaintiff                            te and cond uct hims elf
                                       that set forth how Plaintiff was to opera
        set forth Allstate s manuals
        as an Exclusive Agent of Allstate.
                                                                                  rate layers of
                                             te's corporate structure, with corpo
        Plaintiff was integrated into Allsta
80.                                                                            ts, as well as the
                                            with the employee Call Center Agen
        managers overseeing Plaintiff along
        other Exclusive Agents.

                                                                                           ts capable
                                              himself out as independent insurance agen
81.     Plaintiff was prohibited from holding                                      only perm  itted to
                                              multiple carriers.  Plain tiff was
        of selling the insurance products of                                      te, permissio  n and
                                               permission and  consent of  Allsta
        maintain his Allstate Agency with the
                                         e at any time.
        consent that Allstate could revok

                                                           tiffs employees. Plaintiff could not hire
82.     Allstate had authority over the retention of Plain
                                               then trained by Allstate.
        anyone that was not first approved and

                                                                  ge and Allstate claimed ownership
83.     Plaintiff s office was required to display Allstate signa
                                                               and customer information.
        to Plaintiffs telephone numbers and Plaintiff s files
                                                                  not limited to. Exclusrie Agency
84.     Plaintiffs lost wages and damages include, but are            ll taxes and deductions, social
        contract fees, worker's compensation payments, payro       s,  unpaid wages, office expenses,
        security, benefits, unemployment taxes, overtime wage tiffs Allstate agency office, and
         salaries and related expenses of persons working in Plain
                                                                by Allstate as the employer.
         other expenses and costs that should have been borne

 85.     Plaintiff will prove his damages at trial.
                                   SFCOND CAUSE OF ACTION
                                                              of Public Policy
                      Termination of Mr. Wasgatt In Violation
                                            (Against .Allstate)



         Plaintiff repeats and re-alleges each and every  allegation set forth in this Complaint as
 86.                                                  set forth herein.
         though each were separately and specifically
                                                         ge in insurance practices that were in
  87.     Mr. Wasgatt was instructed by Allstate to enga   achusetts.
                 of the laws of the Commonwealth of Mass
          violation
                                                                                              setts
                                                     the laws of the Commonwealth of Massachu
  88.     Those illegal insurance practices violated
                                                  .
          intended to protect the public at large
                                                                                    ted by Allstate
                                               illegal insurance practices as direc
  89.     Mr. Wasgatt refused to engage in the




                                                      10
            Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 17 of 30




                                                                              ate hierarchy   that .Allstate
            gather Mr- W asgatt notified those above him in Allstate's corpor
                                                                          nce practices.
      ft-   was directing its Exclusive Agents to engage in illegal insura
                                                                      in illegal insurance practices, as
            Allstate ignored this information and continued to engage
                                                                       the other Exclusive Agents,
 ?'•        well as to continue to demand that Mr. Wasgatt, along with
                                                                      e.
            engage in illegal insurance practices on behalf of Allstat

            Mr. Wasgatt accordingly notified the MassachusettsTheDepartment of Insurance of six (6)
g2_                                                               Department of Insurance, in each
            illegal insurance practices engaged in by Allstate.
                                                              insurance practices violated the insurance
            instance, agreed with Mr. Wasgatt that Allstate's
                                                                 ed to protect the public at large.
            laws of the Commonwealth of Massachusetts intend

                                                                       e he refused to engage in illegal
93.         On May 22, 2020, Allstate terminated Mr. Wasgatt becaus
                                                                Allstate, as well as the fact that Mr.
            insurance practices as directed by his superiors at
                                                                  illegal insurance practices and filed
            Wasgatt notified his superiors they were engaging in
                                                                       nce that Allstate engaged in
            six (6) complaints with Massachusetts Department of Insura
            illegal insurance practices.


94.         Mr. Wasgatt will prove his damages at trial.

                                       THIRD CAUSE OF ACTION
                                             Breach of Contract
                                                                         ent
                         Failure to Pay Mr. Wasgatt His Termination Paym
                                              (Against Allstate)


            Plaintiff repeats and re-alleges each and every allegation set forth in this Complaint as
95.                                                                     .
            though each were separately and specifically set forth herein

            Allstate and Mr. Wasgatt entered into a written agreement conta ining a material provision
96                                                                payme nt upon  his termination from
            that Allstate would pay Mr. Wasgatt a    termin ation
            Allstate.

                                                                            ation letter it sent Mr.
97.         The written agreement was reconfirmed by Allstate in the termin
             Wasgatt dated May 22, 2020.
                                                                            prepared by Allstate and
 98.         The termination payment was further confirmed by a spreadsheet
                                                                              Allstate calculated the
             sent to Mr. Wasgatt following his termination setting forth how
             termination payment.

                                                           Hundred Ninety -Eight Thousand, Two
 99.         The amount of the termination payment was Two
                                                                          .
             Hundred Forty-Eight Dollars and Eighteen (5-98,248. 18) Cents
                                                       duties and obligations under the parties'
  100.       Mr. Wasgatt performed all of his material
                                                                 nt.
             agreement and was entitled to the termination payme




                                                       II
Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 18 of 30




                                                                                                                    > r
      ,       \ ,ure ^reached the pa;i cM agroemer: bv          at! ma to pa    Mr Wasgat              " « icrmmm
          payment



  :       Mr A'usgatt u " move h s damages a! trial


                                       PRAYER FOR RELIEF

WHEREFORE. Pia.ntdTpra s that this Court grant the                       owing 'ene


          a     Judgment agam.v Defendants;


          b     Damages to be proven at trial,


          c     Treble damages.


          d     Pre-juJgment and post-judgment interest

          e     Attorneys' fees and costs;

                Appropriate injunctive, declarators and   other equ table relied a^d

                                                                   Court deems :usr and proper against
          g.    Grant such other and further relief as this
                defendants and reach and apply defendants
                               REQUEST FURTKUl BV 11 RV
          Plaintiff hereby requests   that this action o be tried by ury


                                                           PLAINTIFF.
DATED: August _C, 2020                                     By his attornev




                                                                     /



                                                           Timothy n. Cutler &BQ*6cMi4
                                                            ITLER A A ILEVvsY uL.?
                                                           46ft TOften Pond Road. Sa.te 410
                                                                                                   -   ;
                                                           A r      x.v.   M vui'. v.:se   >
                                                            b ~     2JZ-T i      rc if - re
                                                            -                    r acorn       e

                                                            .m -. c at .          -
                     Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 19 of 30




                           COMMONWEALTH OF MASSACHUSETTS


WORCESTER, ss                                            SUPERIOR COURT DEPARTMENT

                            i
PAUL WASGATT, and individual.
      Plaint i IT,                                       Civil Action No cJD&^V0OQQ3/\r                   t:


 V.



 A LI.STATE INSURANCE COMPANY, an
                                                              FILED                                       t-—
 Illinois Corporation; GLENN T. SHAPIRO,
 individually, SCOTT BLUME, individually;
                                                                    AUG 172020
 and EDWARD NORCIA, individually.                             ATTEST:
                                                                                                          s- -



      Defendants.
                                                                        &tAk         CLERK
                                                                                                          V'i

                                                                                                          1 ./




             COMPLAINT AND REQUEST FOR TRIAL BY JURY

                                PREFATORY ALLEGATIONS

                                                                            at 23 Fiske Street,
I.         Plaintiff Paul Wasgatt ("Mr. Wasgatt") is an individual residing
           Worcester, Massachusetts

                                                                                    tion with a place
2.         Defendant Allstate Insurance Company ("Allstate") is an Illinois corpora
           of business located in Sturbridge, Massachusetts.

                                                                                at 375 Greenhill
3.         Defendant Glenn T. Shapiro ("Mr. Shapiro") is an individual residing
            Road, Longmeadow, Massachusetts and is the President of Allstate.

                                                                                     at 198 Charlton
4.          Defendant Scott Blume ("Mr. Blume") is an individual with an address
                                                                                         , responsible
            Road, Sturbridge. Massachusetts and is a Territory Sales Manager at Allstate
            for overseeing and managing Exclusive Agents, including the Plaintiff.

                                                                             on Rebecca Drive,
5.          Defendant Edward Norcia ("Mr. Norcia") is an individual residing
                                                                            Northea st Region at
            Downington, Pennsylvania and is a Sales and Recruiting Leader
                                                                                including the
            Allstate, responsible for overseeing and managing Exclusive Agents,
            Plaintiff.                           "                               "

                                                                                       t times alleged
6.          Defendants Mr. 'Blume, Mr. Shapiro and Mr. Norcia were, at all relevan                          £
                                                                                       for Allstate and
            herein, officers and agents of Allstate having management responsibilities
                                                                                    with Chapter 149,
            are personally liable for the wrongdoings alleged here in accordance
            section 148B of the Massachusetts General Laws.

                                                                                      to herein as
7.          Allstate, Mr. Blume, Mr. Shapiro and Mr. Norcia are collectively referred
            "Allstate" or "Defendants".



                                                     1
               Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 20 of 30


                                       BACKGROUND

8.     Allstate is in the business of selling insurance products, along with related services, to
       consumers throughout the United Stales, including the Co mm onwealth of Massachusetts.


9.     Mr. Blume, Mr. Shapiro and Mr. Norcia were officers and/or agents of Allstate involved
       in the management of Allstate and were directly involved in the overseeing, managing and
       promulgating the use of and misclassification of its Exclusive Agents as independent
       contractors, 'including the Plaintiff.
                   '    1
                         i



10.    Mr. Blume and Mr. Norcia directly supervised Plaintiff with respect to the performance of
       Plaintiffs dutiesiand responsibilities at Allstate. Allstate required that Plaintiff participate
       in Allstate's required training and complied with Allstate's policies and procedures. They
       tracked the perfohnance of Plaintiff and had a significant and controlling say in whether or
       not Plaintiff was j to be terminated from Allstate. They disciplined Plaintiff when they felt
       that Plaintiffs attitude and behavior did not comport with the corporate cultural of Allstate.

11.    Mr. Shapiro as President (since January 20 1 8, Executive Vice President since March 20 1 6)
       oversees the entirety of the operations of Allstate, including the decision to continue to
       misclassify its Exclusive Agents in Massachusetts as independent contractors. Mr. Shapiro
       has the final say in how Allstate's workforce is structured and whether or not to use
       independent contractors to carry out the core and perhaps the most important aspect of
       Allstate's business, which is to sell its insurance products.


12.    Mr. Wasgatt had repeated communications with Mr. Shapiro regarding two issues:
       Allstate's failureland refusal comply with the laws of the Commonwealth of Massachusetts
       governing insurance and Allstate's unfilled representations that it would be offering
       additional insurance products to the consumers located within Massachusetts.


13.    In about 2012 Allstate commenced selling its insurance products in the Commonwealth of
       Massachusetts. Ignoring the significant change in the laws of Massachusetts that went into
       effect in 2004, Allstate decide to sell its insurance through Exclusive Agents, which are
       fundamentally employees that Allstate has illegally misclassified as independent
       contractors, rather than comply with the laws of the Commonwealth of Massachusetts and
       sell its insurance' through those agents that Allstate had properly classified as employees.

14.    Mr. Shapiro oversaw the expansion and use of independent contractors in lieu of employees
       to exclusively sell its insurance policies. Mr. Shapiro was ultimately responsible for
       deciding to ignore and violate the laws of the Commonwealth of Massachusetts prohibiting
       the misclassification of employees as independent contractors, an act that the
       Massachusetts Attorney General has called to be a form of insurance fraud.

 15.   Mr. Shapiro has known at all relevant times the misclassification laws of the
       Commonwealth 1 of Massachusetts having been the Chief Claims Officer & EVP -
       Commercial      Insurance   at Liberty Mutual      Group,    Inc.   headquartered in Boston,



                                                   2
                Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 21 of 30
          Massachusetts, as well as holding high level posts within insurance
                                                                              companies in the
          Boston area prior thereto.
                                         i



  16.     The purpose of Allstate, as lead by Mr. Shapiro, in misclassifyin
                                                                           g its employee insurance
          agents in Massachusetts as independent contractors was
                                                                    to gain an economic advantage
          over its competitors, which was achieved by avoiding paying
                                                                      Massachusetts payroll taxes,
          worker's compensation and purchasing unemployment insuran
                                                                       ce, all of which a legitimate
          employer doing business in and complying with the laws of
                                                                    the Commonwealth would pay
         for and purchase. Mr. Shapiro sought to increase his compa
                                                                    ny's bottom line by defrauding
         the Commonwealth of Massachusetts while placing
                                                                its Exclusive Agents at a grave
         financial risk.  ,
                                     i

  17.    Mr. Wasgatt wastan Allstate Exclusive Agent who was termina
                                                                     ted by Allstate on May 22,
         2020 for an undefined cause.
                                 4




 18.     During the entirety of his employment with Allstate, Mr.
                                                                  Wasgatt was misclassified by
         Allstate as an independent contractor.

                                 i

 19.     On May 22, 2020. Mr. Wasgatt fded a complaint with the
                                                                  Massachusetts Attorney General
         against Allstate for misclassifying him as independent contra
                                                                       ctor and a right to sue letter
         has been issued. '


 20.     Historically, Allstate's business model has been to sell its
                                                                      policies through employee agents
         situated in retail stores such as Sears and in Ailstate-owned
                                                                         sales offices. Then Allstate's
        business model migrated to the Neighborhood Office Agent progra
                                                                        m, which consisted of
         local offices maimed and run by Allstate employees. Allstat
                                                                     e later shifted to its Exclusive
        Agency program' which at first primarily consisted of employees
                                                                        and Call Centers manned
        by Allstate employees.


21.     Allstate's employees whether working out of a Sears' store, an AUstat
                                                                             e-owned sales office,
        a Neighborhood Office, Call Centers or as an Exclusive Agent,
                                                                         were all performing the
        same core Allstate business function - exclusively selling Allstat
                                                                           e's insurance products
        and servicing Allstate's customers.

                             I
                                                        m   rn       9
22.     In its never-ending search for ways to optimize financial
                                                                      returns, which entailed the
        shedding of costs and overhead, Allstate converted all of its
                                                                       Exclusive Agents from the
        status as employees to independent contractors, while simulta
                                                                             neously maintaining
        employee salespersons in its Call Centers. This misclassifica
                                                                      tion of its Exclusive Agents
        working in the marketing, sales and customer service portion of
                                                                        its business relieved
        Allstate of the financial burden of payroll taxes, benefits, and
                                                                         the costs of unemployment
        insurance and worker's compensation insurance; thus, defrauding
                                                                              the Commonwealth of
        tax dollars while denying its employees basic financial protections.
                         I


23.     The misclassification of its Exclusive Agents as independent contrac
                                                                                 tors is a direct
        violation of the Massachusetts statutory prohibitions against classif
                                                                              ying employees as
        independent. contractors.



                                                  3
                Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 22 of 30


 -4,     K\ elusive Aleuts arc also referral to as captive agents in tliat they may only work for a
         single insurance Carrier, only selling that earner's products and servicing its clients.

 -5,     As a captive agent, Plaintiff could only sell Allstate insurance products and services and
         could not work for or with any other insurance carriers, unless otherwise specifically
         permitted to do so by Allstate

 2t>.    Plaintiff was required to work certain hours.       He was required to work from specific
         locations set and restricted by Allstate.

 27 .    Allstate oversaw 'through policies and direct intervention the hiring and firing of Plaintiff s
         employees.


 28.     Plaintiff was required only to use Allstate approved advertising materials.

 29.     All payments received from customers went into financial accounts solely controlled and
        managed by Allstate.

50.     Insurance agents ,urc an integral part of the Allstate's business and without insurance agents
        there would be no Allstate. Plaintiffs performance was thus unique to Allstate.
                             I


31.     As a captive agent. Plaintiff was required to hold himself out as an agent of Allstate and to
        actively and only promote Allstate's products; and not to promote or sell the policies of
        any other carrier.


32.     As a captive agent. Plaintiff was required to attend mandatory training to learn the internal
        policies and procedures of Allstate and how to sell Allstate insurance products and services,
        as well as to conform to the practices and procedures of Allstate — the same any as other
        employee would be required to do by their employer.


33.     The mandated training was in large part to train captive agents on the fundamentals on how
        to sell insurance jand what to do as an insurance agent. Allstate took and continues to take
        individuals with| no significant insurance experience and then train them to be Allstate
        insurance agents; exclusive to Allstate.

34.     Prior to and leading up to his wrongful termination by Allstate on May 22, 2020, Mr.
        Wasgatt filed a number of complaints with the Massachusetts Department of Insurance
        regarding Allstate's deceptive insurance practices.
                         »




35.     These   complaints       concerned   Allstate's   engagement   in
                                                                    illegal practices in the
        Commonwealth of Massachusetts, practices that directly harmed consumers of insurance
        policies, particularly auto policies.




                                                    4
               Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 23 of 30



 36.    On numerous occasions, while working for Allstate, Mr. Wasgatt was directed by Allstate
        to take actions with respect Allstate's customers that were in violation of the insurance
        laws of Massachusetts.

 37.    Mr. Wasgatt notified his superiors at Allstate of these illegal actions — Mr. Blume, Andrew
        Grande, Scott Schrum, David Schwartzer, Doug Lojko, Mr. Norcia, Frederick Owens, Hall
        Crowder, James Flynn, Kymberly Terry, Laurie Landeen, Sara Syrotchen, Shawn
       Rogerson, Stephen Roberto, David Prentergast, Tammy Shaulis, Mr. Shapiro and the entire
       RMBC Staff. Rather than correct or even address Allstate's illegal activities and actions,
       Allstate directedj Mr. Wasgatt to ignore the laws of the Commonwealth Massachusetts
       intended to protect financial and other rights of Massachusetts consumers.


38.    These illegal activities and actions are endemic to a culture created and nurtured by
       Allstate's leadership, starting at the top with Mr. Shapiro and then permeating throughout
       the company. A corporate culture that not only ignores, but openly distained, laws
       designed to protect consumers (its customers) and workers (its employees).          All in the
       interest of higher returns and increased stock values.


39.    Mr. Wasgatt, refused to engage in the illegal insurance practices as instructed and directed
       by Allstate.


40.    When Mr. Wasgatt notified Allstate of and requested that Allstate abandon its illegal
       insurance practices, he was ignored and Allstate continued to engage in its illegal activities
       unabated. Mr. Wasgatt was thus left with no choice but to notify the Department of
       Insurance, which in turn directed Allstate to cease and desist from continuing to engage in
       illegal insurance jpractices.


41.    The following are the complaints lodged by Mr. Wasgatt regarding Allstate's illegal
       issuance practices with the Massachusetts Department of Insurance regarding Allstate's
       illegal insurance jpractices:


          •   Allstate issued cancelation of policies falsely and illegally listing the reason for the
              cancelation as being that the insured already had a current auto policy. That is not
              a valid reason under Massachusetts law for a cancelation.


          •   Allstate refused to change the driver's classification of a driver during the policy
              period., Massachusetts regulations require that driver classification be done based
              on the date upon which the classification change occurs, not the policy renewal
              date.   '


          •   Allstate illegally added drivers to auto insurance policies without the insureds
              permission or consent, which is a violation of the laws of Massachusetts.


          •   Allstate used third party information to determine fault in accidents and refused to
              abide by» and ignored the official record of the Registry of Motor Vehicles as
              required by Massachusetts law.


                                                5
              Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 24 of 30


          •   Allstate held that accidents that the insured was not at fault were to be used in the
              calculation of renewal premiums. Allstate wrongly considered accidents in which
              the insured was not at fault to be chargeable as an at fault accident and illegally
              charged the insured additional premium upon the renewal of their policies until
              Allstate received payment in subrogation


          •   Allstate charged customers late fees of $25.00 on policies canceled by 2A on the
              renewal date. Violating Massachusetts laws.


42.    The complaints filed by Mr. Wasgatt both with the Massachusetts Department of Insurance
       and Allstate itself were to protect the public at large from the illegal and predatory
       insurance practices engaged in by Allstate.


43.    On May 22, 2020, Allstate terminated Mr. Wasgatt because he refused to follow Allstate's
       directives to engage in illegal and predatory insurance practices and because he had brought
       these illegal andj predatory practices to the attention of Allstate's management and then
       subsequently filed complaints with the Massachusetts Department of Insurance. As
       confirmed by the Massachusetts Department of Insurance, Allstate was, as pointed out by
       Mr. Wasgatt, in fact engaging in illegal insurance practices in violation the laws of the
       Commonwealth of Massachusetts and was financially harming and violating the rights of
       its customers throughout the Commonwealth.

44.    Allstate had entered into a written agreement with Mr. Wasgatt that provided that upon the
       termination of Mr. Wasgatt he was entitled to a termination payment


45.    The termination payment was again referenced in his termination letter of May 22, 2020.

46.    Subsequent to his termination, Mr. Wasgatt was sent a spreadsheet with the calculations of
       his termination payment. The spreadsheet provided that his termination payment was to
       be Two Hundred Ninety-Eight Thousand, Two Hundred Forty-Eight Dollars and Eighteen
       ($298,248. 18) Cents.


 47.   In breach of the( parties' agreement, Allstate failed and refused to make this termination
        payment.



                                   CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION
                   •   iVl ^classification As An Independent Contractor
                              Chapters 149, §148B; 151, 152 & 62B
                                     (Against All Defendants)


 48.    Plaintiff repeats and re-alleges each and every allegation set forth in this Complaint as
        though each were separately and specifically set forth herein.


                                                 6
                Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 25 of 30
49.   In 2004, the Massachusetts legislature amended the independent contractor statute, Chapter
      149, section 148D, making the statute one of the most, if not the most, stringent in the
      Nation.               1

50.   The statute reflects a strong public policy disfavoring the classification of those providing
      services to another as independent contractors.

51.   The Massachusetts Attorney General has rendered an advisory opinion stating that "[t]he
      need for proper classification of individuals in the workplace is of paramount importance
      to the Commonwealth."

52.   The Attorney General further stated in its advisory opinion:


         Entities that misclassify individuals are in many cases committing insurance
         fraud and deprive individuals of many protections and benefits, both public
         and private, 'that employees enjoy. Misclassified individuals are often left
         without unemployment insurance and worker's compensation benefits. In
         addition, misclassified individuals do not have access to employer-provided
         health care and may be paid reduced wages or cash as wage payments, [emph.
         added].

53.   Under the Massachusetts' independent contractor statute, an individual performing any
      service is presumed to be an employee. This presumption may only be rebutted by the
      establishment off all three (3) conditions of the independent contractor test set forth in the
      statute. Allstate 'cannot establish all three (3) conditions to overcome the presumption, let
      alone any single condition, showing that Plaintiffwas improperly classified as independent
      contractors.


54.   Plaintiff as an Exclusive Agent is a captive agent of Allstate and he could only sell and
      service Allstate; products and clients. Allstate, however, has a separate group of
      salespersons who work in its Call Centers who are classified as employees.

55.   Allstate over time has converted its employee Exclusive Agents to independent contractors,
      continuing to perform the same functions and duties for Allstate as had been performed by
      the Exclusive Agents when they had previously been classified as employees.

56.   Concurrently, Allstate has maintained its Call Center sale's force as employees.

57.   Allstate' s   independent contractor Exclusive Agents and its        employee Call Center
      salespersons perform overlapping sale functions core to the business of Allstate.
                        I


58.   The services performed for and the tasks carried out by Plaintiff on behalf of Allstate
      include marketing Allstate insurance products in accordance with Allstate's guidelines and
      under its direct oversight, identifying potential customers for Allstate, being the face of
      Allstate to Allstate's customers, servicing Allstate clients, customer service, payments,




                                                7
         Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 26 of 30



      transfers of vehicles on and off policies, correction of lienholdexs and mortgagee's oo
      numerous policies, the processing of payments and the facilitation of Registry Documents-

59.   When Plaintiff received a claim freer an insured, he was discouraged by Allstate from
      helping or otherwise assisting die insured with claims. Mr. Wasgan was specifically
      directed by his superiors at Alist2te that the providing of such advice to customers would
      not be looked upon in a favorable light by Allstate corporate. Mr. Wasgatt was mid that
      he worked for the company (Allstate) and he should be looking our for ±e company's
      (Allstate' s) best 'interests, not the insureds. Plaintiff was directed by Allstate never to
      suggest that an insured contact legal representation tor a bodily injury or liability claim,
      like any other employees, his fidelity was to be solely to Allstate and he was to ody serve
      the needs and wishes of his employer. Allstate — he was not to act independently or to
      conduct himself as independent professional


60.   A significant percent of all insurance policies sold in the Commonwealth ofMassachusetts
      by Allstate are sold through its Exclusive Agents and the remainder are sold through its
      employee agents working at its Call Centers.


61.   P Iaintiff was fully integrated into Allstale's corporate structure and the sansfrioofrTg of
      Allstate Exclusive Agents to independent contractors was a planned corporate restructuring
      designed in part to enhance the distribution ofAllstme insurance products while decreasing
      overhead costs j by avoiding the payment of taxes, employee bsnefhs, workers'
      compensation and other costs associated with paying an agent as an employee. While ar
      the same time shifting costs onto the independent contractor Exclusive Agents, costs that
      had previously been bome by Allstate as an employer.


62.   Rather than use 'independent agents under the American Rule" that are See to sell the
      products of any carrier. Allstate converted its existing employees to independent
      contractors precluding these converted Exclusive Agents horn running their agencies as
      independent professionals.
                          i


63.   Plaintiff was not free from control ar.c direction in connection of his performance for
      Allstate.


64.   As Exclusive and captive agents. Allstate directed Plaintiff an how he was to perform,
      including the hours to work, set performance standards, controlled how he advertised his
      agency, how to interact with customers, who he could hire and fire, arid the Piamnff cecld
      only purchase E&O insurance from Allstate.

65.   Plaintiff was mandated to exclusively work for Allstate and cor to week for, provide
      services to or sell the products of any other insurance carrier-

66.   Plaintiff was only permitted to service AUstate's actual and prospective clients. Plaintiff
      was required to market his agency us an exclusive Allstate agency and Allstate controlled
      the content of the Plaintiffs marketing materials.




                                               S




                      I
        Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 27 of 30

67.    All banking .accounts in which customs payments were deposited were controlled by
       Allstate. Plaintiff did not deposit customer payments in bank accounts controlled by
       Plaintiff, but rather all payments by customers were placed m bank accounts under the
       control of Allstate.

68.    Plaintiff was required to attend mandatory training to be an Exclusive Allstate agent.
       Allstate designated where Plaintiff was to work and operate Ins cuplivc agency and Allstate
       closely tracked Plaintiffs performance.
                         i

69.    The training that Allstate required Plaintiff to attend as part of being employed as Exclusive
       Agent primarily focused on teaching Plaintiff aud other newly employed Exclusive Agents
       the fundamentals on how to sell insurance and be an insurance agent.


70.    Allstate ultimately decided which customer it would insure or not and Plaintiff had no
       control, let alone say or input, into who they could insure and had to strictly adhere to
       Allstate's decisions and directives. All changes on policies had to be approved by
       Allstate's RMBC Call Center. Exclusive Agents had no authority to make exceptions for
       individual insureds. All changes made to policies where overseen and approved by the
       Allstate's management staff.


71.    Allstate closely tracked the performance of Plaintiff.

 72.   Plaintiff was overseen by Allstate's Human Resources Department, the same as Allstate's
       Call Center salespersons and all of the other employees of Allstate.


 73.   The services rendered by Plaintiff to Allstate were not performed outside the usual course
       of Allstate's business and were not merely incidental to the Allstate's insurance business.
       Rather, the services rendered by Plaintiff were a necessary and core part of, and fully
       integrated into, Allstate's business and operations.


 74.   As a captive agent exclusive to Allstate, Plaintiff worked in Allstate branded agency offices
       exclusively selling Allstate insurance products and services.

 75.   Plaintiff was a core component of Allstate's business and the primary means by which
       Allstate sold its products and services to its customers.

 76.    All of the information obtained by Plaintiff as an Exclusive Agent of Allstate was deemed
        by Allstate to be the confidential business information of Allstate.


 77.    Plaintiff interacted with Allstate's customers for the purpose of selling policies of insurance
        for Allstate and to service the customer needs, an integral part of Allstate's business model.


 78.    Plaintiff was not an independently established trade, occupation, profession or business in
        that he was exclusive to Allstate. In fact, Allstate has historically exclusively sold its
        insurance products through its employee salespersons, whether they be retail outlets,
        Neighborhood Office Agent program, as Exclusive Agents or currently Call Center



                                                  9
                Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 28 of 30



        salespersons. Allstate transformed a business model that had at one time been in
        compliance with the law to one that directly violated the law by reclassifying its employee
        sales agents to independent contractors.

79.     Allstate has strict directives that Plaintiff was required to abide by the rules and procedures
        set forth Allstate 's manuals that set forth how Plaintiff was to operate and conduct himself
        as an Exclusive Agent of Allstate.


80.     Plaintiff was integrated into Allstate's corporate structure, with corporate layers of
        managers overseeing Plaintiff along with the employee Call Center Agents, as well as the
        other Exclusive Agents.


81.     Plaintiff was prohibited from holding himself out as independent insurance agents capable
        of selling the insurance products of multiple carriers. Plaintiff was only permitted to
        maintain his Allstate Agency with the permission and consent of Allstate, permission and
        consent that Allstate could revoke at any time.


82.     Allstate had authority over the retention of Plaintiffs employees. Plaintiff could not hire
        anyone that was not first approved and then trained by Allstate.


83.     Plaintiffs office was required to display Allstate signage and Allstate claimed ownership
        to Plaintiffs telephone numbers and Plaintiffs files and customer information.

 84.     Plaintiffs lost wages and damages include, but are not limited to: Exclusive Agency
         contract fees, worker's compensation payments, payroll taxes and deductions, social
         security, benefits, unemployment taxes, overtime wages, unpaid wages, office expenses,
         salaries and related expenses of persons working in Plaintiffs Allstate agency office, and
         other expenses and costs that should have been borne by Allstate as the employer.

 85.     Plaintiff will prove his damages at trial.

                               SECOND CAUSE OF ACTION
                    Termination of Mr. Wasgatt In Violation of Public Policy
                                           (Against Allstate)


 86.     Plaintiff repeats land re-alleges each and every allegation set forth in this Complaint as
         though each were separately and specifically set forth herein.

  87.    Mr. Wasgatt was instructed by Allstate to engage in insurance practices that were in
         violation of the laws of the Commonwealth of Massachusetts,
                           i
                           i


  88.     Those illegal insurance practices violated the laws of the Commonwealth of Massachusetts
          intended to protect the public at large.


  89.     Mr. Wasgatt refused to engage in the illegal insurance practices as directed by Allstate.




                                                      10
                  Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 29 of 30



90.      Rather Mr. Wasgatt notified those above him in Allstate's corporate hierarchy that Allftate
         was directing its Exclusive Agents to engage in illegal insurance practices,


91.      Allstate ignored this information and continued to engage in illegal insurance practices, as
         well as to continue to demand that Mr. Wasgatt, along with the other Exclusive Agents,
         engage in illegal insurance practices on behalf of Allstate.


92.      Mr. Wasgatt accordingly notified the Massachusetts Department of Insurance of six (6)
         illegal insurance practices engaged in by Allstate. The Department of Insurance, in each
         instance, agreed with Mr. Wasgatt that Allstate's insurance practices violated the insurance
         laws of the Commonwealth of Massachusetts intended to protect the public at large.


93.      On May 22, 2020, Allstate terminated Mr. Wasgatt because he refused to engage in illegal
         insurance practices as directed by his superiors at Allstate, as well as the fact that Mr.
         Wasgatt notified his superiors they were engaging in illegal insurance practices and filed
         six (6) complaints with Massachusetts Department of Insurance that Allstate engaged in
         illegal insurance practices.


94.      Mr. Wasgatt will prove his damages at trial.

                                   THIRD CAUSE OF ACTION
                                         Breach of Contract
                      Failure to Pay Mr. Wasgatt His Termination Payment
                                          (Against Allstate)


 95.     Plaintiff repeats jand re-alleges each and every allegation set forth in this Complaint as
          though each were separately and specifically set forth herein.

 96.      Allstate and Mr. | Wasgatt entered into a written agreement containing a material provision
          that Allstate would pay Mr. Wasgatt a termination payment upon his termination from
          Allstate.       •

                          i
 97.      The written agreement was reconfirmed by Allstate in the termination letter it sent Mr.
          Wasgatt dated May 22, 2020.


 98.      The termination payment was further confirmed by a spreadsheet prepared by Allstate and
          sent to Mr. Wasgatt following his termination setting forth how Allstate calculated the
          termination payment.


 99.      The amount of the termination payment was Two Hundred Ninety-Eight Thousand, Two
          Hundred Forty-Eight Dollars and Eighteen ($298,248.18) Cents.


  100.    Mr. Wasgatt performed all of his material duties and obligations under the parties'
          agreement and was entitled to the termination payment.
                   Case 4:20-cv-40118 Document 1-1 Filed 09/15/20 Page 30 of 30



101.   Allstate breache- lhc parlies' agreement by failing to pay Mr. Wasgati his termination   ,
       payment.         .

                         i



102.   Mr. Wasgati wil prove his damages at trial.
                         i



                                        PRAYER FOR RELIEF

WHEREFORE. Plaintiff prays that this Court grant the following relief:

       a.    Judgment ag.unst Defendants;
                             i             .

       b.    Damages to'^e proven at trial:


       c.    Treble damages;


       d.    Pre-judgmeni and post-judgment interest:


       e.    Attorneys' ft cs and costs:


        f.   Appropriate injunctive, declaratory and other equitable relief; and

        g. Grant such_ >ther and further relief as this Court deems just and proper against
             defendants and reach and apply defendants.


                                     REQUEST FOR TRIAL BY JURY

        Plaintiff hereby requests that this action to be tried by jury.



 DATED: August lQ V™                                     PLAINTIFF,
                                                         By his attorney.




                                                         TunoTiiy K. Cutler (BBO#63 6 124)
                                                         CUTLER & WILENSKY LLP
                                                         460 Totten Pond Road, Suite 410
                                                         Waltham, Massachusetts 02451
                                                         (617) 232-7500 Telephone
                                                         (617)232-7560 Facsimile
                                 I
                                                         tim@cutlerlegal.com




                                                    12
